                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

PALMISANO, LLC                                   CIVIL ACTION


VERSUS                                           NO: 19-12755


NORTH AMERICAN CAPACITY
INSURANCE COMPANY                                SECTION: “H”(1)



                          ORDER AND REASONS
      Before the Court is Defendant’s Appeal of the Magistrate’s Ruling on
Plaintiff’s Motion to Compel (Doc. 43). For the following reasons, the
Magistrate’s Ruling is AFFIRMED.


                               BACKGROUND
      On February 4, 2020, Plaintiff Palmisano, LLC filed a Motion to Compel
seeking the production of the complete case file of Engle Martin, a third-party
investigator and adjuster for Defendant North American Capacity Insurance
Company, for the work it performed in investigating the claim at issue here.
Defendant objected to the production of portions of the file as protected by both
attorney-client and work-product privileges. The Magistrate Judge rejected
Defendant’s claim that the files were protected by the work-product privilege

                                       1
because she found that they were created in the ordinary course of processing
Plaintiff’s insurance claim. However, she held that some sections of the
documents at issue contained confidential attorney-client communications.
She ordered that the documents be produced with these portions redacted.
      Thereafter, Defendant filed objections to the Magistrate’s ruling, asking
this Court to reverse the Magistrate Judge’s decision and deny Plaintiff’s
request for production of these documents. The parties jointly requested
expedited consideration of Defendant’s objections prior to the 30(b)(6)
deposition of North American set for March 18, 2020.


                                LEGAL STANDARD
       With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 1 A magistrate judge is afforded
broad discretion in resolving non-dispositive pre-trial matters. 2 A party
aggrieved by the magistrate judge’s ruling may appeal to the district judge
within fourteen days after service of the ruling. 3           The district judge may
reverse only upon a finding that the ruling is “clearly erroneous or contrary to
law.” 4 In order to meet this high standard, the district judge must be “left with
a definite and firm conviction that a mistake has been committed.” 5




      1  28 U.S.C. § 636(b)(1)(A).
      2  McCallon v. BP Am. Prod. Co., Nos. 05–0597, C/W 05–0700, 2006 WL 3246886, at *2
(E.D. La. Nov. 8, 2006).
       3 FED. R. CIV. P. 72(a).
       4 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).
       5 Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks

omitted).
                                               2
                                LAW AND ANALYSIS
      Defendant presents two arguments in support of its position that the
Magistrate Judge erred in granting in part Plaintiff’s Motion to Compel. First,
Defendant argues that the reports are privileged because they were created
post-litigation at the direction and under the supervision of Defendant’s
counsel. Defendant argues that the redacted portions of the documents show
that the entire reports were created as part of its defense in this matter. It
argues that merely redacting portions of the documents is insufficient to
protect the privileged nature of the documents where their purpose was to
supply information to Defendant’s counsel. Defendant does not, however, cite
to any binding law or case supporting its position or showing that the
Magistrate’s decision was clearly erroneous or contrary to law. In reviewing
the documents at issue, this Court agrees with the Magistrate Judge’s
assessment that they were created to facilitate the investigation of Plaintiff’s
claim in the ordinary course of business.
      Defendant also argues that the documents are not relevant to the issue
of bad faith. This argument also fails. Each of the non-binding cases that
Defendant cites in support of its argument discuss admissibility—not
discoverability. “Information within this scope of discovery need not be
admissible in evidence to be discoverable.” 6 Accordingly, this Court rejects
Defendant’s objections to the Magistrate Judge’s ruling and affirms.




      6   FED. R. CIV. P. 26.
                                       3
                       CONCLUSION
For the foregoing reasons, the Magistrate Judge’s ruling is AFFIRMED.


              New Orleans, Louisiana this 24th day of March, 2020.


                            ____________________________________
                            JANE TRICHE MILAZZO
                            UNITED STATES DISTRICT JUDGE




                               4
